Citation Nr: 1014806	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-25 285	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred on May 18, 2007.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel








INTRODUCTION

According to the originating agency, the Veteran served on 
active duty from April 1963 to March 1965 and from March 1970 
to November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse determination by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Muskogee, Oklahoma.

The Veteran requested that he be afforded a VA Travel Board 
when he submitted his substantive appeal in this case in 
August 2008.  He was scheduled for a hearing in June 2009 and 
notified of the hearing date in May 2009.

The Veteran failed to report for his scheduled hearing.  He 
has not provided evidence of good cause for his failure to 
report and has not requested that the hearing be rescheduled.  
Accordingly, the Board finds that the Veteran's request for a 
Travel Board hearing has been withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2009).


REMAND

According to information contained in the Consolidated Health 
Record (CHR), the Veteran is, and was at the time of his 
treatment, service connected for posttraumatic stress 
disorder (PTSD).  His disability rating is, and was, 100 
percent.  He is also service connected for a lower leg 
disability and hemorrhoids.  (The record made available to 
the Board has been marked as a "Duplicate CHR."  As noted 
below, this case will be remanded in part because of the 
absence of certain documents that would normally be found in 
the CHR.  Whether such documents exist in the CHR, but were 
not included in the duplicate file provided to the Board is 
not known.  Nevertheless, proper review of the case requires 
that a search be made for the documents.  The references 
below to the "CHR" should be taken to mean the file that 
was provided to the Board and marked as "Duplicate CHR.")  

The evidence of record shows that the Veteran experienced 
severe, sharp abdominal pain while at home on May 16, 2007.  
He went to the emergency room at Southcrest Hospital for 
treatment.  A history and physical examination report, from 
May 16, 2007, reported that the Veteran was admitted for pain 
control and further evaluation of his abdominal pain.  He was 
admitted at approximately 1852 hours, or 6:52 p.m.

A consult by a G. R. Pittman, on May 17, 2007, noted that the 
Veteran reported that his pain was essentially resolved at 
the time of the consult.  He provided an assessment of 
probable small micro-perforation of the transverse colon with 
extra luminal air outside the colon wall with minimal 
inflammatory changes in a clinically stable patient, status-
post ventral hernia repair, hypertension, and cholelithiasis.  
He added that there was no need for urgent surgery for what 
he said was a completely benign abdomen.  He recommended 
intravenous antibiotics followed by oral antibiotics.  He 
also said that the Veteran's symptoms may be related to 
gallbladder disease as gallstones were present.  He said that 
discharge in the morning may be reasonable.  

The hospital records show that the Veteran was discharged on 
May 18, 2007, at 1300 hours, or 1:00 p.m.  The discharge 
summary notes a period of hospitalization from May 16, 2007, 
to May 18, 2007.  The final diagnoses were probable small 
micro-perforation of the transverse colon with extra luminal 
air outside the colon wall with minimal inflammatory changes 
in a clinically stable patient,, history of ventral hernia 
repair in the past, controlled hypertension, cholelithiasis 
on computed tomography scan, abnormal liver function tests, 
hepatitis profile still pending, history of alcohol abuse, 
sober for a few years, renal insufficiency, resolved, and 
hyperlipidemia.  

Additional financial records from the hospital noted that the 
Veteran had Medicare insurance, Part A & B, and coverage by 
VA.  

The Veteran's actual claim for reimbursement is not of 
record; however, there is an initial letter from VAMC 
Muskogee to the Veteran informing him of additional 
information that is required in support of his claim that is 
dated in June 2007.  That letter related to charges for 
treatment at Southcrest Hospital for the period of May 16, 
2007, to May 18, 2007.  The letter clearly did not constitute 
a decision on the matter; it provided information on what the 
Veteran needed to do to complete his claim.

Associated with the CHR is an "Unauthorized Claim 
Worksheet" dated August 21, 2007.  The worksheet reviewed 
the dates of treatment, diagnosis and the Veteran's VA 
status.  The worksheet contains a section entitled "Clinical 
Review & Assessment" that provides for a "yes or no" 
answer to questions of whether a lay person would consider 
the condition a medical emergency, whether the medical 
condition prevented the Veteran from traveling to the nearest 
VA, whether VA facilities were feasibly available to provide 
the services, and whether treatment was rendered for service-
connected conditions or adjunct to service-connected 
conditions.  The first three questions were answered as 
"yes" and the fourth as "no."  The answers were initialed 
by an unidentified party such that neither the name nor 
medical qualifications are indicated.  The assessment 
determined that the Veteran was stable for transfer after 24 
hours.  The worksheet contained a final section that 
indicated that approval was recommended.  

There is no indication in the CHR that any decision was made 
or communicated to the Veteran based on this worksheet.  
However, there are two separate forms that indicate payments 
were made to a R. Wilson, M.D., and to Southcrest Hospital 
for a portion of what they claimed.  There is no cover letter 
regarding the payments, only a rubber stamp on the face of 
the two documents that indicates the amount of payment.

The Muskogee VAMC issued a second letter to the Veteran, 
dated October 16, 2007, that provided similar information 
regarding additional information as to charges from another 
vendor.  

The Veteran submitted a statement that was dated October 26, 
2007.  The date of receipt by VAMC Muskogee is not indicated 
by any type of date stamp.  The Veteran said that he wanted 
to disagree with a decision made by VA on October 17, 2007.  
He provided additional information as to the circumstances of 
his hospitalization.  He also noted that his case manager at 
Southcrest was aware of the need to contact VA and arrange 
for his transfer to a VA facility as soon as he was 
stabilized.  He reported that the case manager informed him 
that VA had no beds available during his entire period of 
hospitalization.  

A third letter was sent to the Veteran on October 30, 2007, 
with similar information to support a claim for charges from 
a different vendor.

Also associated with the CHR is an "Unauthorized (Approved) 
Claim Re-Consideration Worksheet" that was used to review 
the Veteran's claim.  The contents of the form were 
essentially the same as the prior worksheet with a different 
final approval authority section for the VAMC chief of staff.  
The Veteran was noted as stable for transfer on May 17, 2007.  
The same four questions were listed with "yes" answers for 
whether a lay person would perceive the condition as a 
medical emergency, and whether the condition prevented the 
Veteran from traveling to the nearest VA.  The reviewing 
official checked "no" for the blocks as to whether VA 
facilities were feasibly available to provide the services 
and whether treatment was rendered for service-connected 
conditions or adjunct to service-connected conditions.  Again 
the answers for the questions were initialed with no 
identification of the person or their medical qualifications.  
The form contained a recommended clinician approval that was 
dated January 20, 2008.  The chief of staff approval was 
dated February 6, 2008.

The Board notes that there is a major discrepancy between the 
August 2007 and February 2008 decisions.  In August 2007, the 
determination was that VA facilities were feasibly available 
to provide the services.  However, in February 2008, that 
block was checked "no" on the worksheet.  Given that the 
Veteran has alleged that his case manager was told that no VA 
beds were available at any time during his hospitalization, 
this discrepancy must be resolved.  On remand, the VAMC must 
determine which worksheet provided the correct assessment as 
to the feasibility of VA facilities being available to 
provide the services.  This would affect the decision to make 
any payment in this case.  The VAMC must also determine 
whether a VA bed was available to allow for the transfer of 
the Veteran upon his stabilization.  

The RO wrote to the Veteran on January 28, 2008.  He was 
informed that his request for reconsideration had been 
reviewed and that the "original" decision was upheld.  The 
letter stated that it was determined that he could have been 
transferred to a VA medical center within 24 hours.  The 
letter stated that treatment for May 16-17, 2007, had been 
approved.  A copy of the letter was provided to four vendors 
that had provided care to the Veteran.

The Muskogee VAMC provided the Veteran with notice as 
required by the Veterans Claims Assistance Act of 2000 (VCAA) 
in August 2008.  The letter failed to provide complete notice 
of what was required in this case.  The letter informed the 
Veteran of VA's responsibilities in the development of his 
claim and what he should do.  The letter did not inform the 
Veteran as to what was required to substantiate his claim for 
reimbursement.  Moreover, the letter was issued after the 
original adverse determination was made in this case.  On 
remand, additional notice must be provided to the Veteran.  

The Muskogee VAMC issued a statement of the case (SOC) in 
August 2008.  The SOC listed the evidence of record.  The 
Board notes that the items listed as evidence are not 
accurate as the actions taken by the VAMC are included with 
the several items of evidence such that it is combination of 
evidence and adjudicative actions.  In that regard, the SOC 
said VA received notification of the Veteran's admission on 
May 17, 2007.  This information is not contained in the CHR.  
There is a notation that the folder was sent to medical 
review on August 20, 2007, and then to the payment clerk on 
August 30, 2007.  This action appears to have resulted in the 
two payments the Board cited to above.  However, there is no 
correspondence as to what was authorized for payment, what 
party was informed of the payments and so on.  If such 
correspondence exists, it must be included in the CHR.  

The Veteran's disagreement is shown as received on October 
29, 2007.  The folder was sent for reconsideration in 
November 2007 and received back in January 2008.  The SOC 
notes that the "original" decision was upheld.  Again, the 
original decision in this case is not of record.  The SOC 
also lists a congressional inquiry from Senator Lugar but 
this correspondence is not of record.

The Board notes that any item of actual evidence cited to by 
the VAMC must be included in the record on review.  A failure 
to do so hinders any appellate review as to the correctness 
of any decision(s) made.  On remand, the Muskogee VAMC must 
include copies of any evidence listed in the SOC that is not 
included in the CHR at this time.  Also, the Veteran stated 
that he disagreed with a decision dated October 17, 2007.  
There is no evidence of any VA correspondence of that date in 
the CHR to represent a decision or notice to him of any 
determination.  If there is a separate decision or some other 
sort of correspondence of that date that was sent to the 
Veteran, or any other party, it must be included in the CHR. 

The SOC also failed to provide the Veteran with the pertinent 
statutory and regulatory provisions.  The SOC primarily 
relied on 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 1700-1708 in 
support of the denial of the claim.  Those provisions are not 
applicable to the Veteran's claim.  The underlying statutory 
authority is 38 U.S.C.A. § 1728 (West Supp 2009) and the 
pertinent regulations are 38 C.F.R. §§ 17.120, 17.121 (2009).  
The SOC did list 38 C.F.R. § 17.120; however, given that an 
emergency was held to exist for only 24 hours of the period 
of hospitalization, the dispositive regulation for when to 
terminate the period authorized for payment is found at 
38 C.F.R. § 17.121.  The VAMC must issue a supplemental 
statement of the case that includes the appropriate statutory 
and regulatory provisions.

Finally, the issue of the Veteran's representative is not 
clear based on the information in the CHR.  The CHR contains 
a computer printout that contains information relative to the 
Veteran's disability status.  In that regard, an attorney is 
listed as the Power of Attorney (POA), or representative.  As 
there is no copy of the POA or representation agreement in 
the CHR, it is not clear whether the attorney's 
representation would extend to this case.  

Upon the case's transmittal to the Board, the Board attempted 
to contact the attorney to inform him of the arrival of the 
case.  However, although the letter was to the attorney, the 
address used was that of the Veteran and the letter was 
returned to the Board as undelivered.



The fact that there may be an attorney that represents the 
Veteran in regard to his VA disability compensation matters 
is not dispositive.  The attorney may not be the 
representative for matters involving medical reimbursement.  
The representation agreement, if one is in effect, is not 
contained in the CHR so there is no way to determine if the 
attorney is the proper representative and entitled to be 
given access to the Veteran's medical records in this 
instance or advised of any actions taken.  

On remand, the VAMC must clarify with the Veteran the status 
of any representation.  If there is representation in this 
matter, the VAMC must include evidence of such representation 
in the CHR.  The VAMC must also then forward a copy of this 
remand to the representative.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC must clarify the issue of 
representation with the Veteran.  If it 
is determined that the Veteran does have 
a representative, a copy of this remand 
must be provided to the representative.

2.  The VAMC must review the CHR and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159 (2009) is fully satisfied.  The 
VAMC should provide the Veteran with a 
letter that explains to him the evidence 
required to substantiate his claim for 
reimbursement of medical expenses.  The 
letter should explain the several 
different elements that must be met in 
order for him to prevail.  

3.  The VAMC must include in the CHR any 
decisions on benefits and copies of all 
correspondence that may have been sent in 
regard to payments of any type.  In 


particular, the referenced "original" 
decision must be made a part of the CHR 
as well as the October 17, 2007, decision 
referenced by the Veteran.  

4.  The VAMC must also seek clarification 
as to the conflicting decisions as to 
whether VA facilities were feasibly 
available to provide the services 
required by the Veteran.  In addition, a 
determination must be made as to whether 
a VA bed was available for transfer of 
the Veteran upon his stabilization.  (The 
Veteran may wish to submit a statement 
from the caseworker who told him that VA 
had no beds available.)

5.  Following the development above, the 
VAMC should adjudicate the Veteran's 
claim on appeal, in light of all 
pertinent evidence and legal authority.  
If the disposition of the claim remains 
unfavorable, the VAMC should furnish the 
Veteran and any duly appointed 
representative a supplemental statement 
of the case that provides notice of the 
applicable statutory and regulatory 
provisions and afford the Veteran 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified.  The 
Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

